DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-22 and 31-37 are pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-22 and 30-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, The limitation “based at least in part on determining that the second command is spoken by the first user and that the first user directed the second command to the device, process the second command, wherein the second command includes an instruction to control a second device distinct from the device, and wherein the first user is determined to have directed the second command to the device while the first user is not facing the second device.” In claims 1 and 13 fails to comply with the written description and is new matter. In Paragraph [0027] of the specification, it states “The user direction detector 146 is configured to determine whether speech detected in a portion of the audio signal 101 is directed to the microphone 120. In some examples, the user direction detector 146 is configured to, in response to determining that a user is looking toward the microphone 120 while speaking, determine that speech 
of the user is directed to the microphone 120.”. The Examiner cannot find where the location of other devices are tracked and a determination made that the user in not facing the second device only that the user is looking toward the microphone. If the second device were near the microphone or otherwise along a direction of gaze towards the microphone, then looking toward the microphone would not be the same as not facing the second device. Claims 2-22 and 30-32 inherit this deficiency from either claim 1 or claim 13.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al. (U.S. Patent Application Publication 2019/0371327) in view of Blanksteen et al. (U.S. Patent 9,098,467).
As per claim 33, Quinn et al. discloses:
A device (Figure 1, item 101) comprising: 
a memory configured to store instructions (Paragraph [0040]); and 
one or more processors configured to execute the instructions (Paragraph [0042]) to: 
receive, via one or more microphones (Paragraph [0027]), a keyword and a first command spoken by a first user (Paragraphs [0056-0061] – the first user becomes the active user once they speak the keyword and remain the active user until another user speaks the keyword); 
initiate a first conversation session with the first user based on receipt of the keyword and the first command from the first user (Paragraphs [0056-0061] – the first user becomes the active user once they speak the keyword and remain the active user until another user speaks the keyword);; 
receive, via the one or more microphones, the keyword and a second command spoken by a second user while the first conversation session with the first user is ongoing (Paragraphs [0056-0061] – the second user becomes the active user once they speak the keyword and remain the active user until another user speaks the keyword); 
terminate the first conversation session with the first user and initiate a second conversation session with the second user based on receipt of the keyword and the second command from the second (Paragraphs [0056-0061] – the second user becomes the active user once they speak the keyword and remain the active user until another user speaks the keyword); and
Quinn et al. fails to disclose but Blanksteen et al. in the same field of endeavor discloses: 
while the second conversation session with the second user is ongoing: 
process a third command that is received, via the one or more microphones, from the second user without an intervening receipt of the keyword; and 
refrain from processing a fourth command that is received, via the one or more microphones, from the first user (Figures 2 & 4, claims 16-20 and Column 7, lines 4-67 & Column 8, lines 42-56).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the device of Quinn et al. with the user identification capabilities of Blanksteen et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claim 36, Quinn et al. discloses:
A device comprising: 
A device (Figure 1, item 101) comprising: 
a memory configured to store instructions (Paragraph [0040]); and 
one or more processors configured to execute the instructions (Paragraph [0042]) to: 
initiate a first conversation session with a first user based on receiving, via one or more microphones (Paragraph [0027]), a keyword from the first user, wherein commands received from the first user via one or more microphones during the first conversation session are processed (Paragraphs [0056-0061] – the first user becomes the active user once they speak the keyword and remain the active user until another user speaks the keyword) and 
terminate the first conversation session with the first user and initiate a second conversation session with the second user based on receiving, via the one or more microphones, the keyword from the second user during the first conversation session, wherein commands received from the second user via (Paragraphs [0056-0061] – the second user becomes the active user once they speak the keyword and remain the active user until another user speaks the keyword)
Quinn et al. fails to disclose but Blanksteen et al. in the same field of endeavor teaches:
commands received from a second user via the one or more microphones during the first conversation session are not processed (Figures 2 & 4, claims 16-20 and Column 7, lines 4-67 & Column 8, lines 42-56);
commands received from the first user via the one or more microphones during the second conversation session are not processed (Figures 2 & 4, claims 16-20 and Column 7, lines 4-67 & Column 8, lines 42-56).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the device of Quinn et al. with the user identification capabilities of Blanksteen et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Claims 34-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al. (U.S. Patent Application Publication 2019/0371327) and Blanksteen et al. (U.S. Patent 9,098,467) in view of Hart et al. (U.S. Patent Application Publication 2014/0249817).
As per claim 34, the combination of Quinn et al. and Blanksteen et al. teaches all of the limitations of claim 33 above. The combination fails to disclose but Hart et al. in the same field of endeavor teaches:
determine that the fourth command is received from the first user based on a first direction of arrival analysis of the fourth command; and determine that the third command is received from the second user based on a second direction of arrival analysis of the third command (Paragraphs [0014] & [0059] – the user can be identified by location and beamforming techniques are direction of arrival calculations).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the device of Quinn et al. and Blanksteen et al. with the directional capabilities of Hart et 

As per claim 35, the combination of Quinn et al., Blanksteen et al. and Hart et al. teaches all of the limitations of claim 34 above. Hart et al. in the combination further discloses:
the first direction of arrival analysis corresponds to a first location of the first user and the second direction of arrival analysis corresponds to a second location of the second user (Paragraphs [0014] & [0059] – the user can be identified by location and beamforming techniques are direction of arrival calculations).

As per claim 37, the combination of Quinn et al. and Blanksteen et al. teaches all of the limitations of claim 36 above. The combination fails to disclose but Hart et al. in the same field of endeavor teaches:
distinguish between speakers of received commands based on direction of arrival analyses of the received commands (Paragraphs [0014] & [0059] – the user can be identified by location and beamforming techniques are direction of arrival calculations).

Response to Arguments
Applicant’s arguments, see page 9, filed 11/24/2021, with respect to the rejection of claims 1-22 and 30-32 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, the amended claims are now rejected under 35 U.S.C. 112(a).
Applicant’s arguments, see pages 9-14, filed 11/24/2021, with respect to the rejection of claims 33-37 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Quinn et al.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677